DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-13 are allowable over the prior art because Claim 1 sets forth a lamp comprising a lamp body which houses a light source, an electrical connector for connecting the lamp to a socket by a rotational coupling, a clutch between the lamp body and the electrical connector for providing rotational coupling or else allowing rotational slippage between the lamp body and the electrical connector, in dependence on a torque applied between the lamp body and the electrical connector, the clutch comprises a first component which forms a part of the electrical connector and a second component which forms part of the lamp body, wherein the first component comprises a first, outer, annular tooth ring and the second component comprises a second, inner, annular tooth ring, wherein the second annular tooth ring is compressible to release engagement between teeth of the first and second annular tooth rings.  This combination of limitations was not shown or suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yu is cited of interest for showing in Figure 2, a bulb with clutching slots 12a and 12b on the cylindrical connection end 11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEGGY A NEILS/Primary Examiner, Art Unit 2875